Citation Nr: 1800381	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an emotionally unstable personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding is associated with the record. 

The Board remanded the case for further development in March 2015, November 2015, and March 2017.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2017, the Board directed the AOJ to contact the appropriate facilities to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1977 to April 1981.  The Board also directed the AOJ to request any outstanding and available medical records from the holding company located in San Diego, California, as identified in the Veteran's service records.   

In April 2017, the AOJ submitted Personnel Information Exchange System (PIES) requests for the Veteran's mental hygiene clinical records dated in September 1977 and April 1981 from Naval Bases located in San Diego, California.  A June 2016 response indicated that all available requested records were sent and uploaded into VBMS.  However, the records received were very limited.  In addition, the Board notes that the PIES requests were limited to records dated in September 1977 and April 1981.  Therefore, on remand, the AOJ should ensure that proper development has been conducted to obtain the Veteran's in-service mental health treatment records throughout his period of service.  Stegall v. West, 11 Vet. App. 268, 271(1998).

In addition, during the September 2013 hearing, the Veteran testified that he was evaluated during service by a civilian doctor at the Balboa Hospital in San Diego, California.  However, it is unclear whether the Veteran was referring to a private medical facility or the Naval Medical Center in San Diego, California.  On remand, the AOJ should afford the Veteran an additional opportunity to clarify whether he received treatment at an "off-base" civilian facility.  If so, appropriate steps should be made to attempt to obtain such records.

In March 2017, the AOJ requested that the Veteran submit authorization to obtain his private medical records.  However, there is no indication that the AOJ made a specific request for authorization to obtain his private chiropractic treatment records, as directed by the Board in the March 2017 remand.  Therefore, a remand is necessary to attempt to obtain any outstanding private medical records.  Stegall v. West, 11 Vet. App. 268, 271(1998).

Furthermore, in March 2017, the Board directed the AOJ to associate the VA medical records that were identified in the June 2015 supplemental statement of the case (SSOC) with the claims file (the Veteran's VA medical records from the Central Texas Healthcare System (HCS) dated from January 2003 to February 2005).  In July 2017, the AOJ determined that the available VA medical records from that facility were limited to records dated from 2006 to 2012.  However, the AOJ also noted that treatment records from the Jack C. Montgomery VA Medical Center (VAMC) dated from 2003 to 2005 were associated with the claims file.  As such, it appears that the June 2015 SSOC may have listed the incorrect VA treatment facility.  However, on remand, the AOJ should provide the Veteran proper notice of the unavailability of the VA medical records from the Central Texas HCS dated from January 2003 to February 2005.  

Regarding the claims for service connection for an acquired psychiatric disorder and bilateral knee disorders, the record reflects that the Veteran failed to report for the VA examinations that were scheduled in August 2017.  However, the Board notes that a July 2017 VA email indicated that the Veteran was homeless.  In addition, letters mailed to the Veteran's address of record were subsequently returned as undeliverable.  Moreover, there is no indication that any effort was made to contact the Veteran regarding his examinations at the address that was obtained by the AOJ in October 2017.      

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655(a), (b) (2017).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Regarding the claim for service connection for rheumatoid arthritis, a VA medical opinion was obtained in July 2017.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that trauma and repetitive actions were not contributing factors to rheumatoid arthritis that was diagnosed in July 2009.  However, the examiner did not provide an explanation regarding the medical significance of the gap in time between the Veteran's military service and the onset of his disorder, as directed in the November 2015 and March 2017 remands.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for rheumatoid arthritis, a bilateral knee disorder, and an acquired psychiatric disorder.  A specific request should be made for authorization to obtain any private chiropractic treatment records, as reported during his VA treatment.  See, e.g., July 2009 VA rheumatology record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.  The AOJ should notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e), to include the VA medical records identified in the June 2015 SSOC from the Central Texas VA HCS dated from January 2003 to February 2005.

2.  The Veteran should be requested to clarify whether he received any private mental health treatment during his military service.  If so, the AOJ should take appropriate steps to attempt to obtain such records.

3.  The AOJ should take any appropriate steps to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1977 to April 1981, to include any military treatment facilities identified in the Veteran's service treatment records.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

The AOJ should also obtain any outstanding and available medical records from the medical holding company located in San Diego, California, as identified in the Veteran's service records.  

As noted above, the April 2017 PIES requests for clinical mental hygiene records were limited to records dated in September 1977 and April 1981.

If such records are not available or do not exist, the claims file should be documented.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and September 2013 testimony.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include:  adjustment disorder not otherwise specified (NOS) (May 2015 VA psychiatric note); generalized anxiety disorder (January 2013 VA psychiatric note); depressive disorder NOS (February 2005 VA psychiatric note); and emotionally unstable personality disorder (October 1980 service treatment record).

For each diagnosis identified other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service.  

If so, the examiner should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis other than a personality disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current bilateral knee disorders (other than rheumatoid arthritis).  

For each diagnosis identified other than rheumatoid arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.    

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's contention that his periods of prolonged standing in the military caused his current disorder; 2) the August 2009 VA medical record that noted a physical examination of the Veteran was consistent with patellofemoral syndrome or chondromalacia; and 3) the June 2009 MRI of the Veteran's right knee that noted an impression of degenerative changes in the menisci.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's rheumatoid arthritis.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rheumatoid arthritis manifested in or is otherwise causally or etiologically related to his military service.    

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's contention that his periods of prolonged standing in the military caused his current disorder; 2) the July 2009 VA rheumatology record that noted a diagnosis of rheumatoid arthritis with progressive onset over the last six months; and 3) the VA examination findings and opinions of record, including the April 2015 VA examination and December 2015 addendum opinion.  

If the examiner finds the gap in time between the Veteran's military service and the onset of the disorder to be probative, he or she should provide an explanation of its medical significance.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

8.  If the Veteran reports for the examinations, the AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




